 

Careview Communications, Inc. 8-K [crvw-8k_022515.htm]

Exhibit 10.1

 



CAREVIEW COMMUNICATIONS, INC.

2015 STOCK INCENTIVE PLAN

1.               PURPOSE. The purpose of the CareView Communications, Inc. 2015
Stock Incentive Plan (the “Plan”) is to provide (i) key employees of CareView
Communications, Inc. (the “Company”) and its subsidiaries, (ii) certain
consultants and advisors who perform services for the Company or its
subsidiaries, and (iii) members of the Board of Directors of the Company (the
“Board”), with the opportunity to acquire shares of the Common Stock of the
Company (“Common Stock”) or receive monetary payments based on the value of such
shares. The Company believes that the Plan will enhance the incentive for
Participants (as defined in Section 3) to contribute to the growth of the
Company, thereby benefiting the Company and the Company’s shareholders, and will
align the economic interests of the Participants with those of the shareholders.

2.               ADMINISTRATION.

(a)             COMMITTEE. The Plan shall be administered and interpreted by a
compensation committee (the “Committee”).

(b)            AUTHORITY OF COMMITTEE. The Committee has the sole authority,
subject to the provisions of the Plan, to (i) select the employees and other
individuals to receive Awards (as defined in Section 4) under the Plan, (ii)
determine the type, size and terms of the Awards to be made to each individual
selected, (iii) determine the time when the Awards will be granted and the
duration of any applicable exercise and vesting period, including the criteria
for exercisability and vesting and the acceleration of exercisability and
vesting with respect to each individual selected, and (iv) deal with any other
matter arising under the Plan. The Committee is authorized to interpret the Plan
and the Awards granted under the Plan, to establish, amend and rescind any rules
and regulations relating to the Plan, and to make any other determination that
it deems necessary or desirable for the administration of the Plan. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Award in the manner and to the extent the
Committee deems necessary or desirable. Any decision of the Committee in the
interpretation and administration of the Plan shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned. All powers of the Committee shall be executed in its sole discretion
and need not be uniform as to similarly situated individuals. Any act of the
Committee with respect to the Plan may only be undertaken and executed with the
affirmative consent of at least two-thirds of the members of the Committee.

(c)             RESPONSIBILITY OF COMMITTEE. No member of the Board, no member
of the Committee and no employee of the Company shall be liable for any act or
failure to act hereunder, except in circumstances involving his or her bad
faith, gross negligence or willful misconduct, or for any act or failure to act
hereunder by any other member of the Committee or employee of the Company. The
Company shall indemnify members of the Committee and any employee of the Company
against any and all liabilities or expenses to which they may be subjected by
reason of any act or failure to act with respect to their duties under the Plan,
except in circumstances involving his or her bad faith, gross negligence or
willful misconduct.

 

 



 

3.               PARTICIPANTS. All employees, officers and directors of the
Company and its subsidiaries (including members of the Board who are not
employees), as well as consultants and advisors to the Company or its
subsidiaries, are eligible to participate in the Plan. Consistent with the
purposes of the Plan, the Committee shall have exclusive power to select the
employees, officers, directors, consultants, and advisors who may participate in
the Plan (“Participants”). Eligible individuals may be selected individually or
by groups or categories, as determined by the Committee in its discretion, and
designation as a person to receive Awards in any year shall not require the
Committee to designate such a person as eligible to receive Awards in any other
year.

4.               TYPES OF AWARDS. Awards under the Plan may be granted in any
one or a combination of (a) Stock Options, (b) Stock Appreciation Rights, (c)
Restricted Stock Awards, and (d) Performance Awards (each as described below,
and collectively, “Awards”). Awards may constitute Performance-Based Awards, as
described in Section 10. Each Award shall be evidenced by a written agreement
between the Company and the Participant (an “Agreement”), which need not be
identical between Participants or among Awards, in such form as the Committee
may from time to time approve; provided, however, that in the event of any
conflict between the provisions of the Plan and any Agreement, the provisions of
the Plan shall prevail.

5.               COMMON STOCK AVAILABLE UNDER THE PLAN. The aggregate number of
shares of Common Stock that may be subject to Awards shall be 5,000,000 shares
of Common Stock, which may be authorized and unissued or treasury shares,
subject to any adjustments made in accordance with Section 11 hereof. The
maximum number of shares of Common Stock with respect to which Awards may be
granted to any individual Participant within any 12 month period shall be an
aggregate of 2,000,000 shares, whether awarded as Stock Options, Stock
Appreciation Rights or Restricted Stock Awards. Any share of Common Stock
subject to an Award that for any reason is cancelled or terminated without
having been exercised or vested shall again be available for Awards under the
Plan; provided, however, that any such availability shall apply only for
purposes of determining the aggregate number of shares of Common Stock subject
to Awards and shall not apply for purposes of determining the maximum number of
shares subject to Awards that any individual Participant may receive.

6.               STOCK OPTIONS. Stock Options will enable a Participant to
purchase shares of Common Stock upon set terms and at a fixed purchase price.
Stock Options will be Nonqualified Stock Options Each Stock Option shall be
subject to the terms, conditions and restrictions consistent with the Plan as
the Committee may impose, subject to the following limitations:

(a)             EXERCISE PRICE. The exercise price per share (the “Exercise
Price”) of Common Stock subject to a Stock Option shall be determined by the
Committee and shall not be less than the Fair Market Value (as defined in
Section 15) of a share of Common Stock on the date the Stock Option is granted.

(b)            PAYMENT OF EXERCISE PRICE. The Exercise Price may be paid in cash
or, in the discretion of the Committee, by the delivery of shares of Common
Stock that have been owned by the Participant for at least six months, or by a
combination of these methods. In the discretion of the Committee, payment may
also be made by delivering a properly executed exercise notice to the Company
together with a copy of irrevocable instructions to a broker to deliver promptly
to the Company the amount of sale or loan proceeds to pay the Exercise Price. To
facilitate the foregoing, the Company may enter into agreements for coordinated
procedures with one or more brokerage firms. The Committee may also prescribe
any other method of paying the Exercise Price that it determines to be
consistent with applicable law and the purpose of the Plan, including, without
limitation, in lieu of the exercise of a Stock Option by delivery of shares of
Common Stock of the Company then owned by the Participant, providing the Company
with a notarized statement attesting to the number of shares owned for at least
six months, where upon verification by the Company, the Company would issue to
the Participant only the number of incremental shares to which the Participant
is entitled upon exercise of the Stock Option.

2

 



(c)             EXERCISE PERIOD. Stock Options shall be exercisable at such time
or times and subject to such terms and conditions as shall be determined by the
Committee; provided, however, that no Stock Option shall be exercisable later
than ten years after the date it is granted. All Stock Options shall terminate
at such earlier times and upon such conditions or circumstances as the Committee
shall determine, as set forth in the related Agreement.

(d)            TERMINATION OF EMPLOYMENT, DISABILITY OR DEATH.

(1)            as provided below or in an Agreement, a Stock Option may only be
exercised while the Participant is employed by, or providing service to, the
Company, as an employee, member of the Board or advisor or consultant. In the
event that a Participant ceases to be employed by, or provide service to, the
Company for any reason other than Disability (as defined in Paragraph (5)
below), death or termination for Cause (as defined in Paragraph (5) below), any
Stock Option which is otherwise exercisable by the Participant shall terminate
unless exercised within 90 days after the date on which the Participant ceases
to be employed by, or provide service to, the Company, but in any event no later
than the date of expiration of the Stock Option. Except as otherwise provided by
the Committee, any Stock Options which are not otherwise exercisable as of the
date on which the Participant ceases to be employed by, or provide service to,
the Company shall terminate as of such date.

(2)            In the event the Participant ceases to be employed by, or provide
service to, the Company because of a termination for Cause by the Company, any
Stock Option held by the Participant shall terminate as of the date the
Participant ceases to be employed by, or provide service to, the Company. In
addition, notwithstanding any other provisions of this Section 6, if the
Committee determines that the Participant has engaged in conduct that
constitutes Cause at any time while the Participant is employed by, or providing
service to, the Company, or after the Participant’s termination of employment or
service, any Stock Option held by the Participant shall immediately terminate.
In the event the Committee determines that the Participant has engaged in
conduct that constitutes Cause, in addition to the immediate termination of all
Stock Options, the Participant shall automatically forfeit all shares underlying
any exercised portion of a Stock Option for which the Company has not yet
delivered the share certificates, upon refund by the Company of the Exercise
Price paid by the Participant for such shares (subject to any right of setoff by
the Company).

(3)            In the event the Participant ceases to be employed by, or provide
service to, the Company because the Participant is Disabled, any Stock Option
which is otherwise exercisable by the Participant shall terminate unless
exercised within one year after the date on which the Participant ceases to be
employed by, or provide service to, the Company, but in any event no later than
the date of expiration of the Stock Option.

(4)            If the Participant dies while employed by, or providing service
to, the Company, any Stock Option which is otherwise exercisable by the
Participant shall terminate unless exercised within one year after the date on
which the Participant ceases to be employed by, or provide service to, the
Company, but in any event no later than the date of expiration of the Stock
Option.

3

 



(5)            For purposes of this Section 6(e):

(A)           The term “Company” shall mean the Company and its subsidiary
corporations.

(B)           “Disability” or “Disabled” shall mean a Participant’s becoming
disabled within the meaning of Section 22(e)(3) of the Code.

(C)           “Cause” shall mean, except to the extent specified otherwise by
the Committee, a finding by the Committee that the Participant has breached any
provision of his or her terms of employment or service contract with the
Company, including without limitation covenants against competition, or has
engaged in disloyalty to the Company, including, without limitation, fraud,
embezzlement, theft, commission of a felony or proven dishonesty in the course
of his or her employment or service, or has disclosed trade secrets or
confidential information of the Company to persons not entitled to receive such
information.

7.               STOCK APPRECIATION RIGHTS. Stock Appreciation Rights shall
provide a Participant with the right to receive a payment, in cash, Common Stock
or a combination thereof, in an amount equal to the excess of (i) the Fair
Market Value, or other specified valuation, of a specified number of shares of
Common Stock on the date the right is exercised, over (ii) the Fair Market Value
of such shares on the date of grant, or other specified valuation (which shall
be no less than the Fair Market Value on the date of grant). Each Stock
Appreciation Right shall expire no more than ten years from its date of grant,
and shall be subject to such other terms and conditions as the Committee shall
deem appropriate, including, without limitation, provisions for the forfeiture
of the Stock Appreciation Right for no consideration upon termination of
employment.

8.               RESTRICTED STOCK AWARDS. Restricted Stock Awards shall consist
of Common Stock issued or transferred to Participants with or without other
payments therefor as additional compensation for services to the Company.
Restricted Stock Awards may be subject to such terms and conditions as the
Committee determines appropriate, including, without limitation, restrictions on
the sale or other disposition of such shares and the right of the Company to
reacquire such shares for no consideration upon termination of the Participant’s
employment within specified periods or prior to becoming vested. The Committee
may require the Participant to deliver a duly signed stock power, endorsed in
blank, relating to the Common Stock covered by a Restricted Stock Award. The
Committee may also require that the stock certificates evidencing such shares be
held in custody or bear restrictive legends until the restrictions thereon shall
have lapsed. The Restricted Stock Award shall specify whether the Participant
shall have, with respect to the shares of Common Stock subject to a Restricted
Stock Award, all of the rights of a holder of shares of Common Stock of the
Company, including the right to receive dividends and to vote the shares.

4

 



9.               PERFORMANCE AWARDS. Performance Awards shall provide a
Participant with the right to receive a specified number of shares of Common
Stock or cash at the end of a specified period. The Committee shall have
complete discretion in determining the number, amount and timing of Performance
Awards granted to each Participant. The Committee may condition the payment of
Performance Awards upon the attainment of specific performance goals or such
other terms and conditions as the Committee deems appropriate, including,
without limitation, provisions for the forfeiture of such payment for no
consideration upon termination of the Participant’s employment prior to the end
of a specified period.

10.            PERFORMANCE-BASED AWARDS. Certain Awards granted under the Plan
may be granted in a manner such that they qualify for the performance based
compensation exemption of Section 162(m) of the Code (“Performance-Based
Awards”). As determined by the Committee in its sole discretion, either the
granting or vesting of such Performance-Based Awards are to be based upon one or
more of the following factors: net sales; pretax income before allocation of
corporate overhead and bonus; budget; earnings per share; net income; division,
group or corporate financial goals; return on stockholders’ equity; return on
assets; attainment of strategic and operational initiatives; appreciation in
and/or maintenance of the price of the Common Stock or any other publicly-traded
securities of the Company; market share; gross profits; earnings before interest
and taxes; earnings before interest, taxes, depreciation and amortization;
economic value-added models and comparisons with various stock market indices;
reduction in costs; or any combination of the foregoing. With respect to
Performance-Based Awards that are not Stock Options or Stock Appreciation Rights
based solely on the appreciation in the Fair Market Value of Common Stock after
the grant of the Award, (i) the Committee shall establish in writing (x) the
objective performance-based goals applicable to a given period and (y) the
individual employees or class of employees to which such performance-based goals
apply, no later than 90 days after the commencement of such fiscal period (but
in no event after 25% of such period has elapsed), (ii) no Performance-Based
Awards shall be payable to or vest with respect to, as the case may be, any
Participant for a given fiscal period until the Committee certifies in writing
that the objective performance goals (and any other material terms) applicable
to such period have been satisfied, and (iii) the Committee may reduce or
eliminate the number of shares of Common Stock or cash granted or the number of
shares of Common Stock vested upon the attainment of such performance goal.
After establishment of a performance goal, the Committee shall not revise such
performance goal or increase the amount of compensation payable thereunder (as
determined in accordance with Section 162(m) of the Code) upon the attainment of
such performance goal.

11.            ADJUSTMENTS TO AWARDS. In the event of any change in the
outstanding Common Stock of the Company by reason of any stock split, stock
dividend, split-up, split-off, spin-off, recapitalization, merger,
consolidation, reorganization, combination or exchange of shares, a sale by the
Company of all or part of its assets, or in the event of any distribution to
stockholders of other than a normal cash dividend, or other extraordinary or
unusual event, if the Committee shall determine, in its discretion, that such
change equitably requires an adjustment in the terms of any Awards or the number
of shares of Common Stock that are subject to Awards, such adjustment shall be
made by the Committee and shall be final, conclusive and binding for all
purposes of the Plan.

5

 



12.            CHANGE IN CONTROL.

(a)             EFFECT. In its sole discretion, the Committee may determine
that, upon the occurrence of a Change in Control (as defined below), all or a
portion of each outstanding Award shall become exercisable in full (if
applicable, and whether or not then exercisable) upon the Change of Control or
at such other date or dates that the Committee may determine, and that any
forfeiture and vesting restrictions thereon shall lapse on such date or dates.
In its sole discretion, the Committee may also determine that, upon the
occurrence of a Change in Control, each outstanding Stock Option and Stock
Appreciation Right shall terminate within a specified number of days after
notice to the Participant thereunder, and each such Participant shall receive,
with respect to each share of Common Stock subject to such Stock Option or Stock
Appreciation Right, an amount equal to the excess of the Fair Market Value of
such shares immediately prior to such Change in Control over the exercise price
per share of such Stock Option or Stock Appreciation Right; such amount shall be
payable in cash, in one or more kinds of property (including the property, if
any, payable in the transaction) or a combination thereof, as the Committee
shall determine in its sole discretion.

(b)            DEFINED. For purposes of this Plan, a Change in Control shall be
deemed to have occurred if:

(1)            a tender offer (or series of related offers) shall be made and
consummated for the ownership of 50% or more of the outstanding voting
securities of the Company;

(2)            the Company shall be merged or consolidated with another
corporation and as a result of such merger or consolidation less than 50% of the
outstanding voting securities of the surviving or resulting corporation shall be
owned in the aggregate by the former shareholders of the Company, any employee
benefit plan of the Company or its subsidiaries, and their affiliates;

(3)            the Company shall sell substantially all of its assets to another
corporation that is not wholly owned by the Company; or

(4)            a Person (as defined below) shall acquire 50% or more of the
outstanding voting securities of the Company (whether directly, indirectly,
beneficially or of record).

For purposes of this Section 12(b), ownership of voting securities shall take
into account and shall include ownership as determined by applying the
provisions of Rule 13d-3(d)(I)(i) (as in effect on the date hereof) under the
Exchange Act. Also for purposes of this Subsection 12(b), Person shall have the
meaning given in Section 3(a)(9) of the Exchange Act, as modified and used in
Sections 13(d) and 14(d) thereof; however, a Person shall not include (1) the
Company or any of its subsidiaries; (2) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
subsidiaries; (3) an underwriter temporarily holding securities pursuant to an
offering of such securities; or (4) a corporation owned, directly or indirectly,
by the shareholders of the Company in substantially the same proportion as their
ownership of stock of the Company.

6

 



13.            TRANSFERABILITY OF AWARDS. Except as provided below, a
Participant’s rights under an Award may not be transferred or encumbered, except
by will or by the laws of descent and distribution or, pursuant to a qualified
domestic relations order (as defined under Section 414(p) the Code). The
Committee may provide, in an Agreement for a Nonqualified Stock Option, for its
transferability as a gift to family members, one or more trusts for the benefit
of family members, or one or more partnerships of which family members are the
only partners, according to such terms as the Committee may determine; provided
that the Participant receives no consideration for the transfer and the
transferred Nonqualified Stock Option shall continue to be subject to the same
terms and conditions as were applicable to the Nonqualified Stock Option
immediately before the transfer.

14.            MARKET STAND-OFF.

(a)             In connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration, if
required by the Committee, a Participant shall not sell, make any short sale of,
loan, hypothecate, pledge, grant any option for the purchase of, or otherwise
dispose or transfer for value or otherwise agree to engage in any of the
foregoing transactions with respect to, any Common Stock without the prior
written consent of the Company or its underwriters. Such restriction (the
“Market Stand-Off”) shall be in effect for such period of time from and after
the effective date of the final prospectus for the offering as may be requested
by the Company or such underwriters, but in no event shall such period exceed
one hundred eighty (180) days.

(b)            A Participant shall be subject to the Market Stand-Off provided
and only if the officers and directors of the Company are also subject to
similar restrictions.

(c)             In order to enforce the Market Stand-Off, the Corporation may
impose stop-transfer instructions with respect to the Common Stock until the end
of the applicable stand-off period.

15.            FAIR MARKET VALUE. If Common Stock is publicly traded, then the
“Fair Market Value” per share shall be determined as follows: (1) if the
principal trading market for the Common Stock is a national securities exchange
or the NASDAQ National Market, the last reported sale price thereof on the
relevant date or, if there were no trades on that date, the latest preceding
date upon which a sale was reported, or (2) if the Common Stock is not
principally traded on such exchange or market, the mean between the last
reported “bid” and “asked” prices of Common Stock on the relevant date, as
reported on NASDAQ or, if not so reported, as reported by the National Daily
Quotation Bureau, Inc. or as reported in a customary financial reporting
service, as applicable and as the Committee determines. If the Common Stock is
not publicly traded or, if publicly traded, is not subject to reported
transactions or “bid” or “asked” quotations as set forth above, the Fair Market
Value per share shall be as reasonably determined by the Committee.

7

 

16.            WITHHOLDING. All distributions made with respect to an Award
shall be net of any amounts required to be withheld pursuant to applicable
federal, state and local tax withholding requirements. The Company may require a
Participant to remit to it or to the subsidiary that employs a Participant an
amount sufficient to satisfy such tax withholding requirements prior to the
delivery of any certificates for Common Stock. In lieu thereof, the Company or
the employing corporation shall have the right to withhold the amount of such
taxes from any other sums due or to become due to the Participant as the Company
shall prescribe. The Committee may, in its discretion and subject to such rules
as it may adopt, permit a Participant to pay all or a portion of the federal,
state and local withholding taxes arising in connection with any Award by
electing to have the Company withhold shares of Common Stock having a Fair
Market Value that is not in excess of the amount of tax to be withheld.

17.            SHAREHOLDER RIGHTS. A Participant shall not have any of the
rights or privileges of a holder of Common Stock for any Common Stock that is
subject to an Award, including any rights regarding voting or the payment of
dividends (except as expressly provided under the terms of the Award), unless
and until a certificate representing such Common Stock has been delivered to the
Participant.

18.            TENURE. A Participant’s right, if any, to continue to serve the
Company or its subsidiaries as a director, officer, employee, consultant or
advisor shall not be expanded or otherwise affected by his or her designation as
a Participant.

19.            NO FRACTIONAL SHARES. No fractional shares of Common Stock shall
be issued or delivered pursuant to the Plan or any Award. The Committee shall
determine whether cash shall be paid in lieu of fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.

20.            DURATION, AMENDMENT AND TERMINATION. No Award may be granted more
than ten years after the Effective Date (as described in Section 22). The Plan
may be amended or suspended in whole or in part at any time and from time to
time by the Board, but no amendment shall be effective unless and until the same
is approved by shareholders of the Company where the amendment would (i)
increase the total number of shares which may be issued under the Plan or (ii)
increase the maximum number of shares which may be issued to any individual
Participant under the Plan. No amendment or suspension of the Plan shall
adversely affect in a material manner any right of any Participant with respect
to any Award theretofore granted without such Participant’s written consent.

21.            GOVERNING LAW. This Plan, Awards granted hereunder and actions
taken in connection with the Plan shall be governed by the laws of the State of
Texas regardless of the law that might otherwise apply under applicable
principles of conflicts of laws.

22.            EFFECTIVE DATE. This Plan shall be effective as of February 25,
2015 which is the date as of which the Plan was adopted by the Board. 

 

8

 

 

 